DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.

				 	 Reason for Allowance				Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
-“based on the quality of service, initiating, by the network equipment, a network equipment topology modification to restrict aggregation of third data from a third user equipment to maintain the quality of service of the first user equipment bearer channel and a scheduling performance associated with the first user equipment bearer channel” as cited in claim1.
-“based on a quality of service threshold being determined to have been satisfied, triggering a network topology modification to restrict aggregation of third data from a third user equipment to maintain the quality of service” as cited in claim12.
“based on the quality of service, facilitating initiating a topology modification to preclude aggregation of third data from a third mobile device to maintain the quality of service of the second bearer channel” as cited in claim16, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.

The closest prior art on record (3GPP TSG-RAN WG3 Meeting #101;  R3-184930 ;Gothenburg, Sweden, 20th - 24th August 2018; Agenda Item: 24.1.2.2; Source: Ericsson; Title: 
“based on the quality of service, initiating, by the network equipment, a network equipment topology modification to restrict aggregation of third data from a third user equipment to maintain the quality of service of the first user equipment bearer channel and a scheduling performance associated with the first user equipment bearer channel” as cited in claim1.
-“based on a quality of service threshold being determined to have been satisfied, triggering a network topology modification to restrict aggregation of third data from a third user equipment to maintain the quality of service” as cited in claim12.
“based on the quality of service, facilitating initiating a topology modification to preclude aggregation of third data from a third mobile device to maintain the quality of service of the second bearer channel” as cited in claim16.
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 247

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478